                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: MARCIN ADRIAN ANDRZEJEWSKI                     : CHAPTER 13
       and JOANNA KATARZYNA                           :
       SULEWSKA                                       :
            Debtor(s)                                 :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         MARCIN ADRIAN ANDRZEJEWSKI                   :
         and JOANNA KATARZYNA                         :
         SULEWSKA                                     :
              Respondent(s)                           : CASE NO. 5-18-bk-03788


          TRUSTEE’S OBJECTION TO SECOND AMENDED CHAPTER 13 PLAN

               AND NOW, this 21st day of May, 2019, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Insufficient Monthly Net Income as indicated on Schedules I and J.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                                  Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097

                                 BY:              /s/Agatha R. McHale
                                                  Attorney for Trustee




Case 5:18-bk-03788-RNO          Doc 49 Filed 05/21/19 Entered 05/21/19 15:27:07               Desc
                                 Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 21st day of May, 2019, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 5:18-bk-03788-RNO         Doc 49 Filed 05/21/19 Entered 05/21/19 15:27:07                 Desc
                                Main Document    Page 2 of 2
